Case 1:19-mj-00147-SMG Document 30 Filed 03/04/19 Page 1 of 1 PagelD #: 73

GARY A. FARRELL, Esq.
ATTORNEY AT LAW

305 Broapway, 14TH FLoor
New York, New York 10007
TeL: (212) 822-1434 © Fax: (212) 822-1472

garyfesq@aol.com

March 4, 2019

Hon. James Orenstein

United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza

Brooklyn, New York 11242
Via ECF

RE: United States v. Lamont Brown
19-MJ-147

Dear Judge Orenstein:

I am writing on behalf of the above client and his two suretors, his mother Tracy
Brown, and his aunt Yvonne McClellan. I have been advised that PTS is seeking a
modification of the bond to include random drug testing, substance abuse evaluation and

treatment as directed by PTS. J have advised my client and both suretors of this
application. My client and his suretors agree to this modification.

Thank you in advance for your consideration.
Sincerely,
AS i arr@ll
cc: AUSA Virginia Nguyen (via ECF)
PTS Officer Ramel Moore (via email)

 
